NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10206

                Plaintiff-Appellee,             D.C. Nos.
                                                2:18-cr-00171-MCE-3
 v.                                             2:18-cr-00171-MCE

ABRAHAM DE LOS SANTOS-
SANCHEZ,                                        MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted November 16, 2021**
                             San Francisco, California

Before: PAEZ, WATFORD, and FRIEDLAND, Circuit Judges.

      Abraham De Los Santos-Sanchez was convicted, pursuant to a plea

agreement, of conspiracy to grow over 1000 marijuana plants in violation of 21

U.S.C. §§ 841(a)(1) and 846. The offense carries a mandatory minimum of ten



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
years’ imprisonment, id. § 841(b)(1)(A)(vii), to which Santos-Sanchez was

sentenced. A defendant may, however, be sentenced below that minimum if he

meets the several requirements of 18 U.S.C. § 3553(f), known as the “safety

valve.” Santos-Sanchez contends that the Government breached the terms of the

plea agreement by arguing at sentencing that Santos-Sanchez was carrying a

firearm in connection with the offense and therefore was ineligible for the safety

valve, see id. § 3553(f)(2). We have jurisdiction, 28 U.S.C. § 1291, and we affirm.

       We review for plain error an unpreserved claim that the prosecution violated

the terms of a plea agreement. Puckett v. United States, 556 U.S. 129, 135-36

(2009). To establish plain error, Santos-Sanchez must show “(1) an error, (2) that

is plain, (3) that affects substantial rights, and (4) that seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” United States v. Smith, 424

F.3d 992, 1000 (9th Cir. 2005) (citing Johnson v. United States, 520 U.S. 461, 467

(1997)).

       Any error here was not plain. The agreement’s language was, at best,

ambiguous as to what the Government was obliged to recommend regarding the

application of the safety valve and the mandatory minimum.1 See Puckett, 556


       1
         In fact, the most natural reading of the plea agreement is that the
Government was obligated to argue for a below-minimum sentence only if the
district court had determined that Santos-Sanchez met all the requirements of
§ 3553(f). Nowhere does the agreement preclude the Government from making


                                             2
U.S. at 135 (“[T]he legal error must be clear or obvious, rather than subject to

reasonable dispute.” (citing United States v. Olano, 507 U.S. 725, 734 (1993))).

Santos-Sanchez argues that the ambiguity in the agreement should have been

obvious to the district court, if not the breach itself. But it is precisely when “the

scope of the Government’s commitments . . . [are] open to doubt” because of poor

“draftsmanship” that “the second prong of plain-error review” will “have some

‘bite’ in plea-agreement cases.” Id. at 143; see id. (“Not all breaches will be clear

or obvious.”). The ordinary rule that ambiguities in plea agreements are

interpreted in the defendant’s favor is inapposite here given our standard of review.

      Moreover, any error did not impact Santos-Sanchez’s substantial rights

because there is not a reasonable likelihood that any error “affected the outcome of

the district court proceedings.” Id. at 135 (quoting Olano, 507 U.S. at 734). Three

facts in the record indicate that the district court would likely have determined the

safety valve to be inapplicable even absent the Government’s sentencing

arguments. First, attached to the plea agreement were photographs of Santos-

Sanchez with a firearm in the marijuana fields. Second, the presentencing report



any arguments related to that threshold determination. Cf. United States v. Ellis,
641 F.3d 411, 419 (9th Cir. 2011) (rejecting an argument that the government
breached a plea agreement “by failing to object to the PSR’s” inclusion of an
upward sentence adjustment because “[t]he plea agreement did not require the
government to do so”). Nevertheless, we assume for our decision that the
agreement is indeed ambiguous on this point.

                                           3
reviewed by the court concluded that Santos-Sanchez did not qualify for the safety

valve because he was documented over video “touting [his] ability to protect the

grow with the rifles and handgun” and saying, “[t]his is so they know we are not

playing around.” Third, the court expressed at least a tentative view that Santos-

Sanchez’s wildlife-protection explanation—which was the only reason he gave for

why he was carrying a firearm—was unreasonable, even before the Government

made its arguments.

      AFFIRMED.




                                         4